        Case 1:20-cv-12090-DPW Document 26-1 Filed 12/01/20 Page 1 of 2

                                           EXHIBIT A


                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MASSACHUSETTS

ALLIANCE FOR AUTOMOTIVE
INNOVATION

                       Plaintiff,

       vs.                                           C.A. No. 1:20-cv-12090-DPW

MAURA HEALEY, ATTORNEY GENERAL
OF THE COMMONWEALTH OF
MASSACHUSETTS in her official capacity,

                       Defendant.


                             [PROPOSED] ORDER ON
                PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION

       WHEREAS, pursuant to Rule 65(a) of the Federal Rules of Civil Procedure, Plaintiff

Alliance for Automotive Innovation (“Auto Innovators”), whose members include virtually all of

America’s vehicle manufacturers, has moved for a preliminary injunction against the enforcement

of Massachusetts SD645 (“the Data Law”), recently passed by ballot initiative and codified at

Chapter 93K of the Massachusetts General Laws;

       WHEREAS the ballot initiative election results were certified on November 18, 2020, and

the Data Law is scheduled to become effective thirty days later on December 18, 2020; and

       WHEREAS, after reviewing the papers submitted by the parties and after conducting a

hearing on the motion, the Court has determined that:

       (1) Auto Innovators is likely to prevail on the merits on its argument that the Data Law is

             preempted by federal law because it conflicts with the requirements, purposes, and

             objectives of the federal National Traffic and Motor Vehicle Safety Act (the “Vehicle

             Safety Act”), 49 U.S.C. § 30101, et seq., and/or the Clean Air Act, 42 U.S.C. § 7401,

             et seq;

                                                 1
        Case 1:20-cv-12090-DPW Document 26-1 Filed 12/01/20 Page 2 of 2

                                             EXHIBIT A

       (2) Auto Innovators and its members have no adequate remedy at law and are likely to

              suffer irreparable harm absent the requested preliminary injunctive relief;

       (3) the balance of the equities tips in favor of the requested preliminary injunctive relief;

              and

       (4) the requested preliminary injunction is consistent with, and would not undermine, the

              public interest.


       The Court therefore hereby ORDERS that Auto Innovators’ Motion for Preliminary

Injunction is ALLOWED, and that the Data Law (SD645, codified at M.G.L. c. 93K) is enjoined

from taking effect until Auto Innovators’ constitutional challenge to the Data Law is adjudicated

on the merits.



       SO ORDERED on this ______ day of December, 2020.



       _____________________________
       Hon. Douglas P. Woodlock
       United States District Court Judge




105934269v1




                                                   2
